

117 HR 1341 IH: Promoting Women in Trucking Workforce Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1341IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Gallagher (for himself and Ms. Davids of Kansas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Motor Carrier Safety Administration to establish an advisory board focused on creating opportunities for women in the trucking industry, and for other purposes.1.Short titleThis Act may be cited as the Promoting Women in Trucking Workforce Act.2.FindingsCongress finds that—(1)women make up 47 percent of the workforce of the United States;(2)women are significantly underrepresented in the trucking industry, holding only 24 percent of all transportation and warehousing jobs and representing only—(A)6.6 percent of truck drivers;(B)12.5 percent of all workers in truck transportation; and(C)8 percent of freight firm owners;(3)given the total number of women truck drivers, women are underrepresented in the truck-driving workforce; and(4)women truck drivers have been shown to be 20 percent less likely than male counterparts to be involved in a crash.3.Sense of Congress regarding women in truckingIt is the sense of Congress that the trucking industry should explore every opportunity to encourage and support the pursuit and retention of careers in trucking by women, including through programs that support recruitment, driver training, and mentorship.4.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Federal Motor Carrier Safety Administration. (2)BoardThe term Board means the Women of Trucking Advisory Board established under section 5(a).(3)Large trucking companyThe term large trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with more than 100 power units.(4)Mid-size trucking companyThe term mid-size trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with not fewer than 11 power units and not more than 100 power units.(5)Power unitThe term power unit means a self-propelled vehicle under the jurisdiction of the Federal Motor Carrier Safety Administration.(6)Small trucking companyThe term small trucking company means a motor carrier (as defined in section 13102 of title 49, United States Code) with not fewer than 1 power unit and not more than 10 power units.5.Women of trucking advisory board(a)EstablishmentTo encourage women to enter the field of trucking, the Administrator shall establish and facilitate an advisory board, to be known as the Women of Trucking Advisory Board, to promote organizations and programs that—(1)provide education, training, mentorship, or outreach to women in the trucking industry; and(2)recruit, retain, or advance women in the trucking industry.(b)Membership(1)In generalThe Board shall be composed of not fewer than 8 members whose backgrounds, experience, and certifications allow those members to contribute balanced points of view and diverse ideas regarding the strategies and objectives described in subsection (c)(2).(2)Appointment(A)In generalNot later than 270 days after the date of enactment of this Act, the Administrator shall appoint the members of the Board, of whom—(i)not fewer than 1 shall be a representative of large trucking companies;(ii)not fewer than 1 shall be a representative of mid-sized trucking companies;(iii)not fewer than 1 shall be a representative of small trucking companies;(iv)not fewer than 1 shall be a representative of nonprofit organizations in the trucking industry;(v)not fewer than 1 shall be a representative of trucking business associations;(vi)not fewer than 1 shall be a representative of independent owner-operators;(vii)not fewer than 1 shall be a woman who is a professional truck driver; and(viii)not fewer than 1 shall be a representative of an institution of higher education or trucking trade school.(B)DiversityA member of the Board appointed under any of clauses (i) through (viii) of subparagraph (A) may not be appointed under any other clause of that subparagraph.(3)TermsEach member shall be appointed for the life of the Board.(4)CompensationA member of the Board shall serve without compensation.(c)Duties(1)In generalThe Board shall identify—(A)barriers and industry trends that directly or indirectly discourage women from pursuing and retaining careers in trucking, including—(i)any differences between women minority groups;(ii)any differences between women who live in rural, suburban, and urban areas; and(iii)any safety risks unique to the trucking industry;(B)ways in which the functions of trucking companies, nonprofit organizations, training and education providers, and trucking associations may be coordinated to facilitate support for women pursuing careers in trucking;(C)opportunities to expand existing opportunities for women in the trucking industry; and(D)opportunities to enhance trucking training, mentorship, education, advancement, and outreach programs that are exclusive to women.(2)ReportNot later than 2 years after the date of enactment of this Act, the Board shall submit to the Administrator a report describing strategies that the Administrator may adopt—(A)to address any industry trends identified under paragraph (1)(A);(B)to coordinate the functions of trucking companies, nonprofit organizations, and trucking associations in a manner that facilitates support for women pursuing careers in trucking;(C)(i)to take advantage of any opportunities identified under paragraph (1)(C); and(ii)to create new opportunities to expand existing scholarship opportunities for women in the trucking industry; and(D)to enhance trucking training, mentorship, education, and outreach programs that are exclusive to women.(d)Report to congress(1)In generalNot later than 3 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing—(A)any strategies recommended by the Board under subsection (c)(2); and(B)any actions taken by the Administrator to adopt the strategies recommended by the Board (or an explanation of the reasons for not adopting the strategies).(2)Public availabilityThe Administrator shall make the report under paragraph (1) publicly available—(A)on the website of the Federal Motor Carrier Safety Administration; and(B)in appropriate offices of the Federal Motor Carrier Safety Administration.(e)TerminationThe Board shall terminate on submission of the report to Congress under subsection (d).